Citation Nr: 1123819	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  07-20 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for cervical strain.  

2.  Entitlement to service connection for a cervical spine condition, to include cervical degenerative disc disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1958 to July 1988.  

This appeal arises before the Board of Veterans' Appeals (Board) from a June 2006 rating decision, in which the RO determined that the Veteran had failed to submit new and material evidence sufficient to reopen a previously denied claim for service connection for cervical strain.  In August 2006, the Veteran filed a notice of disagreement.  In May 2007, the RO furnished the Veteran a statement of the case, which, in effect, reopened and denied service connection for a cervical spine condition.  The Veteran filed a substantive appeal (VA Form 9) in June 2007.

As indicated above, the RO reopened the claim for service connection for a cervical spine condition and addressed that claim on its merits.  Notwithstanding the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7105 (West 2002), to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  As the Board must first decide whether to reopen the claim for service connection for cervical strain, based on new and material evidence, before it can address the matter on the merits-and in light of the Board's favorable action on the petition to reopen-the Board has characterized the appeal as to the cervical spine as encompassing the two issues on the title page.



FINDINGS OF FACT

1.  In an unappealed rating decisions of November 1998 and June 1999, the RO denied service connection for cervical strain; and the decisions are final.

2.  The evidence added to the record since the June 1999 rating decision was not previously submitted to agency decision makers, is not cumulative or redundant and, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for a cervical spine condition.  

3.  The evidence is in relative equipoise as to whether the Veteran's current diagnoses of cervical strain, cervical degenerative disc disease and cervical spondylolsis may be reasonable related to the symptomatology noted during and after his period of military service.


CONCLUSIONS OF LAW

1.  Subsequent to the final June 1999 rating decision, new and material evidence has been presented to reopen the claim for service connection for cervical strain.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.104(a, 3.156(a) (2010).

2.  The criteria for the establishment of service connection for a cervical spine condition, variously diagnosed as cervical strain, cervical degenerative disc disease, and cervical spondylolsis, are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009) defined VA's duty to assist a veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

In this appeal, a February 2006 pre-rating letter provided notice to the Veteran regarding what information and evidence was needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and that he should send the information describing additional evidence or the evidence itself to the VA.

Specific to a petition to reopen a previously denied claim for service connection, the VCAA requires that VA provide a notice letter that describes the basis of the previous denial, as well as the evidence necessary to substantiate the element or elements of service connection found to be unsubstantiated in the previous denial.  The failure to provide this notice prior to the adjudication of a veteran's claim generally constitutes prejudicial error by VA.  See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).  The February 2006 letter from the RO provided notice consistent with the requirements in Kent.  

A review of the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all available records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records, VA treatment records, VA examinations reports dated August 1998 and February 2007, an April 2007 addendum to the February 2007 report, and the statements from the Veteran and his representative.

The Board observes that there does not appear to be other obtainable evidence not already of record, which would be pertinent to the claim.  Specifically, VA has attempted to procure medical records from the Richmond and Hampton VA Medical Centers for treatment dated from 1989 to 1994.  With respect to records from these VA facilities, the information of record indicates the available records consist of medical records from the Hampton VA Medical Center, covering the period from March to April 1989, and from April 1994 to November 2007, which include an April 24, 1994, VA consultation sheet documenting a request for a magnetic resonance imaging (MRI) of the cervical spine at the Richmond VA Medical Center, and a June 6, 1994, VA consultation sheet detailing the results of that MRI.  As for putative records from the Hampton VA Medical Center, covering the period from 1990 to 1994, the information of record reflects that in the Veteran's statement of February 7, 1990, he made no reference of having received treatment at a VA facility for the neck or cervical spine.  In his statement of March 12, 1998, he identified no date or place of treatment pertaining to his cervical spine.  When he presented for his VA examination in August 1998, he mentioned being treated with pain medication, on occasion, and having had an MRI in 1994; and, in a statement received in June 1999, the Veteran requested that VA obtain his records from the Hampton VA Medical Center, generally, but only specifically identified a time frame for the 1994 MRI.  Consistently, in his January 2006 statement, he again noted the MRI appointment at the Richmond VA facility that was requested by a doctor at the Hampton VA facility; and he identified that same MRI in a March 2006 statement, indicating treatment at the Hampton VA Medical Center in the early 1990's, which would be consistent with the (already associated) VA records pertaining to the Veteran's treatment for his neck and cervical spine at that facility since 1994.  Given these particular circumstances, the record indicates that all available VA records covering the period from 1989 to 2007 have already been associated with the claims file.

The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  Accordingly, the Board finds that VA has obtained, or made reasonable efforts to obtain, all evidence that might be relevant to issues on appeal, and VA has substantially complied with its duty to assist.


II.  New and Material Evidence

Because the RO previously denied the Veteran's claim seeking entitlement to service connection for cervical strain in rating decisions dated November 1998 and June 1999, and because the Veteran did not initiate an appeal, the doctrine of finality, as enunciated in 38 U.S.C.A. § 7105(c) (West 2002), applies, and thus each decision became final based on the evidence then of record.

Generally, a claim, which has been denied in a Board decision or in an unappealed RO decision, may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002). The exception to this rule is 38 U.S.C.A. § 5018, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

VA must review all of the evidence received since the last final decision in order to determine whether the claim may be reopened.  The June 1999 rating decision represents the last disallowance of the claim for service connection for cervical strain.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For the limited purpose of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine continues to be binding precedent); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The June 1999 rating decision denied, as not well grounded, the Veteran's claim for service connection for cervical strain on the basis that there was no evidence of a relationship between that condition and the Veteran's active duty service.  The pertinent evidence of record when the RO rendered the June 1999 rating decision included the service treatment records and the results of an August 1998 VA examination.

The new evidence of record submitted after the June 1999 RO decision includes additional VA medical records, dated between April 1994 and January 2006; a VA examination report dated February 2007, with an April 2007 addendum; and lay statements from the Veteran and his representative, dated between January 2006 and September 2010.  The VA medical records, including the reports of recent examination and MRI, reflect that the Veteran has a current diagnosis of degenerative disc disease of the cervical spine, and cervical spondylosis.  In written statements submitted by the Veteran in August 2006 and June 2007, the Veteran contends that during the last few years on active duty and for several years after his retirement, he has had continuing neck problems due to chronic pain and locking, and was diagnosed with cervical degenerative disc disease.  In addition, at his VA examination in February 2007, the Veteran indicated to the effect that he currently suffers from cervical degenerative disc disease, with a history of neck pain since 1980.

The evidence relevant to reopening the Veteran's claim for service connection includes medical evidence of a current diagnosis of cervical degenerative disc disease, and the Veteran's account of an onset of neck pain during service with the same symptoms continuing since service.  This recently submitted evidence is neither cumulative nor redundant, relates to unestablished facts, and raises a reasonable possibility of the substantiating the claim.  As such, presuming its credibility, the evidence received since the June 1999 rating decision, taken together with the evidence previously on file, is both new and material as contemplated by 38 C.F.R. § 3.156(a) and provides a basis to reopen the claim for service connection for cervical strain.  38 U.S.C.A. § 5108.  Hence, the Veteran is entitled to have his claim readjudicated on the basis of all of the evidence of record.

IV. Service Connection

The Board recognizes that the Veteran's claim was decided by the RO on a de novo basis, a different approach from that used by the Board.  However, given that the RO denied the Veteran's claim under that same basis of adjudication, and in light of the Board's decision to reopen the Veteran's claim on the basis of the submission of new and material evidence, the Board is of the opinion that the Veteran will not be prejudiced by its decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Under the laws administered by VA, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131, 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 303(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The evidence of record supports the Veteran's history of neck and cervical pain in service, and he is shown to have been evaluated for these same symptoms at that time.  Specifically, the record reflects that a diagnosis of cervical strain was entered as early as December 1982, when the Veteran was examined following a motor vehicle accident, where he sustained trauma to the left occipital region with complaints of stiffness in the right side of the neck, while on active duty.  The Veteran complained of radiating pain into the right posterior neck on head rotation, noting past trauma; although a full range of motion without tenderness was found on a subsequent physical examination in March 1983.  The Veteran was afforded an April 1988 clinical evaluation upon separation from service, the results of which were normal.  Nonetheless, given the circumstances of the Veteran's service, the Board concludes that it can be reasonably found that the Veteran did demonstrate symptoms of some form of a cervical spine condition in service.  Hence, the question now becomes whether or not there is sufficient evidence in the record to establish a continuity of the in-service symptomatology for which service connection might be granted.

During VA outpatient treatment in April 1994, approximately six years after service discharge, the Veteran complained of pain when he turned his neck; that he had been unable to turn his neck for three weeks; and the he could not lay on his right side due to increased pain and locking up of the neck, as well as pain in the right shoulder and forearm.  The impressions were neck pain, degenerative joint disease in x-ray, and cervical radiculopathy.  A June 1994 VA consultation report indicates that the results of a 1994 MRI of the cervical spine were interpreted as showing small to moderate sized osteophytes with associated spondylistic disc protrusion (hard disc), slightly inducting the anterior aspect of the cervical cord, and questionable signal change within the cervical cord at C5/6.  A provisional diagnosis of a herniated nucleus pulpous at C5-C6, with slight inducting of the cervical cord, was recorded.

Cervical strain with mechanical neck pain was diagnosed following a VA examination in August 1998; and a diagnosis of cervical degenerative disc disease was entered following a VA examination in February 2007.  Moreover, additional VA medical records, dated between June 1994 and September 2005, show that the Veteran received treatment for continuing complaints of chronic neck pain with numbness and tingling in the arms, and indicate, in June 2004, that the Veteran related a 25-year history of these same complaints of chronic neck pain with tingling and numbness in arms.  

The VA examiner in February 2007 opined that since the Veteran's military medical records revealed only two clinic entries discussing his neck pain which were ultimately diagnosed as a "neck sprain," it is as likely as not the Veteran's current degenerative disc disease is not related to these remote events.  See VA Addendum, dated April 2007 (clarifying the VA opinion provided in February 2007).

In viewing the totality of the evidence, to include the February 2007 VA opinion with its addendum, it is well to observe that the Board may legitimately question chronicity of the cervical condition noted in service, in light of the normal findings shown upon examination at service discharge.  However, with the resolution of the all reasonable doubt in the Veteran's favor, the Board determines that service connection for a cervical spine condition, to include cervical degenerative disc disease, is warranted.  In this instance, it is found that symptoms of cervical strain in service, the Veteran's continuing indications of symptoms of cervical strain, cervical degenerative disc disease, and cervical spondylolsis after service, and the post-service diagnoses of these same conditions in 1998 and 2007, tend to indicate the onset of a chronic disability in service.  In this context, the Veteran's contentions that he has had continuing symptoms consistent with cervical strain, cervical degenerative disc disease, and cervical spondylolsis since active duty is supported by the medical diagnosis rendered in August 1998, and by the VA outpatient records from 1994 to 2005; and is opposed by the subsequent VA medical opinion entered in February 2007.  However, the extensive medical record as a whole lends support, in effect, both for and against the claim.  In such instances, where the evidentiary record is evenly balanced, the benefit of the doubt must be resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, the Board concludes that the Veteran's cervical spine condition, variously diagnosed as cervical strain, cervical degenerative disc disease, and cervical spondylolsis, is of service onset.  Accordingly, the appeal is granted.





ORDER

New and material evidence having been received, service connection for a cervical spine condition is reopened; and service connection for a cervical spine condition, variously diagnosed as cervical strain, cervical degenerative disc disease, and cervical spondylolsis, is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


